t c memo united_states tax_court estate of emilia w olivo deceased anthony m olivo administrator petitioner v commissioner of internal revenue respondent docket no filed date john r crayton for petitioner kristina l rico for respondent memorandum findings_of_fact and opinion wells judge respondent determined a deficiency in the federal estate_tax of the estate of emilia w olivo the estate of dollar_figure and a penalty of dollar_figure pursuant to sec_6662 after concessions the issues we must decide are whether the estate is entitled to deduct as an expense the claim on the estate_tax_return for services rendered by anthony m olivo mr olivo the son of emilia w olivo decedent to decedent before her death whether the estate is entitled to deduct the administrator’s commission paid to mr olivo and whether the estate is entitled to deduct the accountant’s and attorney’s fees claimed by mr olivo findings_of_fact some of the facts and certain exhibits have been stipulated the parties’ stipulations of fact are incorporated in this opinion by reference and are found accordingly decedent died intestate on date at the time of her death decedent was a widow who resided in haddonfield new jersey decedent was survived by four children mr olivo matthew p olivo dr olivo marcia o hamilton ms hamilton and emilia h glaes ms glaes mr olivo the administrator of the estate resided with decedent at the time of her death and had provided care for her for many years before her death mr olivo began providing nearly full-time care for decedent and her late husband matthew 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 code as amended and in effect as of the date of decedent’s death and rule references are to the tax_court rules_of_practice and procedure w olivo his parents we sometimes refer to matthew w olivo as his father around date when decedent fell and suffered a compression fracture of her lower spine that left her nearly paralyzed in both legs at that time mr olivo’s father was already having severe health problems including insulin- dependent diabetes and congestive heart failure his father had suffered a heart attack in the early 1990s and underwent several medical procedures on his heart including an open-heart bypass surgery around the time of decedent’s fall during date mr olivo began to find it increasingly difficult to maintain his practice as an attorney he had received his j d from rutgers university school of law camden in and his ll m in taxation from new york university school of law in mr olivo practiced law at private firms in cherry hill new jersey from until when he began his own practice however his solo practice began to disintegrate during the mid-1990s in part because of the amount of time he devoted to his parents’ health problems he earned no significant income from his law practice during the period when he was caring for his parents from through mr olivo prepared a durable_power_of_attorney for his father which his father executed on date mr olivo’s father died testate on date his will designated decedent and dr olivo as coexecutors of his estate the probating of matthew w olivo’s will was apparently quite contentious and a new jersey court ultimately had to intervene and appoint ms hamilton as administrator of the estate during that period mr olivo represented decedent and he prepared a durable_power_of_attorney for her which she executed on date family relationships remained strained for several years after his father’s death and decedent and dr olivo were estranged for a while but family relationships were generally restored by the year decedent had numerous health problems during the last years of her life the compression fractures to her spine left her incapable of caring for herself and basically paralyzed in both legs mr olivo had to use a sliding board to move decedent in and out of bed he found it difficult to move her using the sliding board because she was very overweight at that time as a result he eventually purchased a hoyer lift which made it easier to move her from bed to her wheelchair and back she also required assistance to use the bathroom to get dressed and to bathe decedent suffered from a number of urinary tract infections and during she developed incontinence which required mr olivo to clean up after her and change her clothes decedent was diabetic and became insulin-dependent during which required mr olivo to test the insulin levels in her blood several times each day and if needed inject her with insulin mr olivo was also responsible for preparing all meals and doing general housekeeping he employed home health aids to assist him but the aids were not registered nurses and therefore could not administer decedent’s medications or do the blood sticks and insulin injections she required he was also frequently unable to get aids to help him on the weekends and they were not available at all hours mr olivo kept extensive records of decedent’s medications hospital visits and diagnoses he also kept a composition notebook where he recorded her blood sugar levels blood pressure pulse and body temperature he took those measurements two to three times each day he also used the composition notebook to keep track of decedent’s bodily functions and of when he applied dermatological cream to rashes and sores she developed from being bedridden he recorded observations in the composition book about seven times each day decedent’s other health problems included hyperparathyroidism hyperthyroidism hypertension osteoporosis and chronic deep vein thrombosis she also had periodic bouts with pneumonia and she developed congestive heart failure and coronary artery disease during the last several years of her life she was hospitalized approximately times during the last decade of her life caring for decedent took a toll on mr olivo at some point during dr olivo became concerned about mr olivo’s health mr olivo had been losing weight and his sleep was frequently interrupted by decedent’s needs in fact he had been sleeping on the couch with his clothes on every night during as a result of his concern about mr olivo’s health dr olivo had a conversation about decedent’s care with decedent and ms hamilton dr olivo believed that his brother mr olivo was providing excellent care for decedent and his only concern was that mr olivo not injure his own health dr olivo ms hamilton and decedent subsequently had a conversation with mr olivo about his care for decedent mr olivo was upset about criticism he had received from ms glaes and he offered to stop providing such care and to hire round-the- clock nurses instead dr olivo ms hamilton and decedent asked mr olivo to continue caring for decedent which he agreed to do mr olivo continued to care for decedent until her death on date after her death mr olivo began to prepare an inventory of her estate and he sought to be the estate’s administrator by requesting that his siblings renounce their rights to that position however ms glaes refused to do so until date at which point she apparently relented and mr olivo was appointed administrator of the estate by that point mr olivo had already filed the estate’s tax_return which the irs received on date on that return he claimed a deduction of dollar_figure which he calculated was the statutory amount to which he would be entitled as a commission for his services as administrator of the estate he also estimated attorney’s fees of dollar_figure which he calculated on an hourly rate of dollar_figure and accountant’s fees of dollar_figure finally he also claimed a deduction of dollar_figure as a debt the estate owed to him for the care he provided to decedent pursuant to an alleged agreement he had with her to compensate him for his services in caring for her alleged agreement when he filed the estate’s return mr olivo had not actually been paid an administrator’s commission and the attorney’s fees he claimed on the estate_tax_return on behalf of the estate on date mr olivo wrote a dollar_figure check from the estate to himself in payment of an administrator’s commission from date to date mr olivo wrote himself a series of checks from the estate to pay for attorney’s fees and litigation expenses those checks totaled dollar_figure the estate has not actually paid mr olivo any of the dollar_figure claimed as a deduction on the return pursuant to the alleged agreement the probate_court has neither finalized the administration of the estate nor approved the payment of any expenses on or about date respondent issued and mailed a notice_of_deficiency to mr olivo as administrator of the estate on behalf of the estate mr olivo timely filed a petition with this court opinion burden_of_proof in general the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 however sec_7491 places the burden_of_proof on the commissioner with respect to any factual issue relevant to a taxpayer’s liability for tax if the taxpayer introduces credible_evidence with respect to such issue and the taxpayer satisfies certain other conditions including substantiation of any item proper maintenance of all required records and cooperation with the government’s requests for witnesses documents and the like sec_7491 see also rule a taxpayers bear the burden of proving that they have met the requirements of sec_7491 135_tc_471 the estate contends that the burden_of_proof has shifted to respondent pursuant to sec_7491 however as we discuss below the only evidence the estate produced to substantiate any of the claimed deductions was the testimony of mr olivo the estate failed to provide a written contract or any other documentary or corroborating evidence to substantiate the alleged agreement and it failed to provide any records or other written documentation or other corroborating evidence to show how much legal work mr olivo provided for the estate overall the evidence in the form of testimony provided by the estate to substantiate its deductions is not credible within the meaning of sec_7491 consequently we conclude that the burden_of_proof has not shifted to respondent with respect to any factual issue pursuant to sec_7491 the claimed deduction based upon the alleged agreement and alternatively quantum meruit sec_2053 provides that the value of the taxable_estate shall be determined by deducting from the value of the gross_estate such amounts for claims against the estate and administration_expenses as are allowable by the laws of the jurisdiction under which the estate is being administered administration_expenses include executor’s commissions attorney’s fees including those fees associated with contesting an asserted deficiency and miscellaneous expenses such as appraiser’s fees accountant’s fees and court costs sec_20_2053-3 estate_tax regs we first consider the estate’s contention that it is entitled to deduct dollar_figure million to pay mr olivo for decedent’s care pursuant to the alleged agreement regarding the alleged agreement between mr olivo and decedent mr olivo testified that at some point during he learned that one of his sisters ms glaes had made a comment that all he did was sit around and watch television while getting free room and board he was upset by the remark and he told decedent about it when she noticed that he was upset mr olivo testified that decedent subsequently offered to pay him dollar_figure per week for the care- giving that he provided for her mr olivo further testified that he suggested that dollar_figure per day would be agreeable to him however he additionally testified that during the next several days he became worried about her finances and he suggested to her that she not pay him anything then but that she defer the payment until her death mr olivo also testified that decedent agreed to his suggestion but that to avoid a complicated interest calculation she agreed to pay him dollar_figure per day all of which would be deferred until her death however mr olivo never reduced the alleged agreement to writing he acknowledged during his testimony at trial that he could have and should have memorialized their agreement but he was too distracted by the day-to-day details of caring for decedent he explained that he was not thinking like a lawyer during that time the only evidence the estate offered to prove the alleged agreement was the testimony of mr olivo mr olivo never reduced the alleged agreement to writing nor were there any other witnesses to the alleged agreement or any other corroborating evidence we need not accept testimony that is improbable self-serving and uncorroborated by other evidence see eg 438_f2d_490 3d cir vacating tcmemo_1969_67 112_tc_183 87_tc_74 moreover under new jersey law the oral promise of a decedent must be proved by clear_and_convincing evidence n j stat ann sec_2a west haynes v first nat’l state bank a 2d n n j the clear_and_convincing evidence standard requires the trier of fact to have ‘a firm belief or conviction as to the truth of the allegations sought to be established ’ abbott ex rel abbott v burke a 2d n j quoting liberty mut ins co v land a 2d n j we need not decide whether to apply new jersey’s clear_and_convincing standard because we conclude on the basis of our analysis below that mr olivo’s testimony fails to satisfy even the less exacting preponderance standard normally applied by this court 2although the standard of proof normally applied in tax_court cases is a preponderance_of_the_evidence when we are applying state law we have often applied the standard of proof under state law see 87_tc_78 n and cases cited thereat however as stated above because we conclude that the estate’s claim fails to satisfy even continued mr olivo’s testimony recounting the facts surrounding the alleged agreement strikes us as highly questionable although we understand that mr olivo had a lot on his mind during the years when he was caring for his parents his claim that he was unable to think like a lawyer during that period is belied by the fact that he prepared powers of attorney for both of his parents and had them execute those powers of attorney during and given mr olivo’s training and experience as an attorney given how contentious the probating of his father’s estate had been given the apparent animosity between mr olivo and ms glaes and given mr olivo’s vested interest in ensuring that he would receive compensation from decedent pursuant to the alleged agreement we find it difficult to believe that he would not have reduced the alleged agreement to writing or at least have some corroborating evidence beyond his self-serving testimony in light of the foregoing we decline to accept mr olivo’s uncorroborated testimony regarding the alleged agreement accordingly we conclude that the estate has failed to establish that decedent entered into the alleged agreement with mr olivo consequently we hold that mr olivo’s claim for compensation continued the preponderance standard we need not decide whether to apply new jersey’s clear_and_convincing standard to the existence of the oral promise see id pursuant to the alleged agreement may not be deducted by the estate in the alternative the estate contends that mr olivo is entitled to some recovery under quantum meruit even in the absence of a contract when one party has conferred a benefit on another and the circumstances are such that it would be inequitable to deny recovery to the party conferring the benefit new jersey courts allow recovery in quasi-contract weichert co realtors v ryan a 2d n j quantum meruit is a type of quasi-contractual recovery that allows a plaintiff to recover the reasonable value of services rendered when the plaintiff conferring the services had a reasonable expectation of payment id to recover under a theory of quantum meruit a plaintiff must establish ‘ the performance of services in good_faith the acceptance of the services by the person to whom they are rendered an expectation of compensation therefor and the reasonable value of the services ’ starkey kelly blaney white v estate of nicolaysen a 2d n j quoting 25_f3d_94 2d cir mr olivo’s care for decedent during the last years of her life was extraordinary and the efforts he expended on her behalf are commendable however we conclude that the estate has not established that mr olivo is entitled to recover for that care under quasi-contract because it has not shown entitlement under new jersey law there is a presumption under new jersey law that services rendered to a family_member living in the same household are rendered gratuitously the new jersey supreme court has explained the presumption as follows ordinarily where services are rendered and voluntarily accepted the law will imply a promise upon the part of the recipient to pay for them but where the services are rendered by members_of_a_family living as one household to each other there will be no such implication from the mere rendition and acceptance of the services in order to recover for the services the plaintiff must affirmatively show either that an express contract for remuneration existed or that the circumstances under which the services were rendered were such as exhibit a reasonable and proper expectation that there would be compensation the reason of this exception to the ordinary rule is that the household family relationship is presumed to abound in reciprocal acts of kindness and good will which tend to the mutual comfort and convenience of the members of the family and are gratuitously performed and where that relationship appears the ordinary implication of a promise to pay for service does not arise because the presumption which supports such implication is nullified by the presumption that between members of a household services are gratuitously rendered the proof of the services and as well of the family relation leaves the case in equipoise from which the plaintiff must remove it or fail waker v bergen a n j quoting disbrow v durand a n j applying new jersey law to the instant case we must presume that mr olivo’s services were gratuitous unless the estate can prove by a preponderance_of_the_evidence that mr olivo was entitled to recompense for hi sec_3the standard of proof is by a preponderance_of_the_evidence regardless of whether the new jersey law presumption applies services children do provide gratuitous care for their aging parents indeed it is uncontested that mr olivo provided care to his parents from until with no expectation of compensation other than the testimony of mr olivo the estate has offered no other evidence that mr olivo’s services beginning in were not gratuitous so as to overcome the new jersey law presumption that the services were gratuitous as with mr olivo’s uncorroborated self-serving testimony regarding the alleged agreement we decline to accept mr olivo’s testimony to establish that the services he performed were not gratuitous moreover the estate has made no payments to mr olivo to compensate him for decedent’s care the probate_court has not authorized any such payments and the record contains no evidence that mr olivo has made any claim against the estate for his services consequently we hold that the estate is not entitled to deduct any recovery under quasi-contract for the services mr olivo rendered to decedent during the last years of her life the claimed deduction for administrator’s commission we next consider whether the estate may deduct the administrator’s commission paid to mr olivo when mr olivo filed the estate’s tax_return he had not yet been paid an administrator’s commission for decedents who died before date the regulations provide that a deduction for an administrator’s commission will be allowed on the final audit of the return even if the commission has not actually yet been paid or fixed by a decree of the proper court so long as three conditions are met i the district_director is reasonably satisfied that the commissions claimed will be paid ii the amount claimed as a deduction is within the amount allowable by the laws of the jurisdiction in which the estate is being administered and iii it is in accordance with the usually accepted practice in the jurisdiction to allow such an amount in estates of similar size and character sec_20_2053-3 estate_tax regs respondent contends citing in re linn’s estate a n j in re smith’s estate a n j and in re jula’s estate a n j that the amounts paid to mr olivo are not deductible because new jersey law requires that those amounts be approved by a probate_court we do not agree an amendment to n j stat ann sec_3b west supp enacted during clarifies that under new jersey law the commissions fixed by statute do not require judicial approval rather that statute provides that commissions fixed by statute may be reduced by the court 4the statements accompanying the bill amending the statute specifically noted that the amendment was intended to repudiate a position taken by the internal_revenue_service at that time and taken by respondent in this case that administrator’s commissions were not allowed under new jersey law until approved by a probate_court assemb b 209th leg n j s b 209th leg n j only upon application by a beneficiary adversely affected upon an affirmative showing that the services rendered were materially deficient or that the actual pains trouble and risk of the fiduciary in settling the estate were substantially less than generally required for estates of comparable size id unless a beneficiary objects to the commissions and proves that they are excessive the statutory formula determines the amount of commission that will be allowed consequently under current new jersey law in the absence of a judgment from the probate_court directing otherwise the allowable administrator’s commissions are determined as follows percent on the first dollar_figure of the estate percent on the excess over dollar_figure up to dollar_figure million and percent on the excess over dollar_figure million id applying the statutory formula to the estate value of dollar_figure reported on the return yields an administrator’s commission of dollar_figure mr olivo testified that he used the statutory formula to calculate the deduction he claimed on behalf of the estate on its return however the estate claimed a deduction of only dollar_figure in its brief the estate contends that mr olivo made a calculation error it is unclear whether the estate will pay mr olivo the difference between the amount calculated by applying the statutory formula and the amount actually paid pursuant to the regulations for the difference to be deductible by the estate the amount must actually be paid or the district_director must be reasonably satisfied that such amount will be paid see sec_20_2053-3 estate_tax regs in the instant case we hold that the parties shall use the foregoing formula to calculate the administrator’s commission that the estate is entitled to deduct under new jersey law however if the estate does not actually pay mr olivo the difference between what he has already been paid and the amount permitted under the statutory formula the estate shall be allowed to deduct only the amount actually paid unless the parties agree otherwise in the rule_155_computations which we order below the claimed deduction for attorney’s fees finally we consider whether the estate is entitled to deduct dollar_figure in accountant’s and attorney’s fees actually paid to mr olivo the regulations in effect at the time of decedent’s death provided that attorney’s fees of an estate are allowable on the final audit of its return even if not yet paid nor awarded by the proper court as long as the district_director is reasonably satisfied that the amount claimed will be paid and that it does not exceed a reasonable remuneration for the services rendered taking into account the size and character of the estate and the local law and practice sec_20_2053-3 estate_tax regs additionally a deduction for reasonable attorneys’ fees actually paid in contesting an asserted deficiency will be allowed even though the deduction as such was not claimed in the estate_tax_return sec_20_2053-3 estate_tax regs respondent does not contest that the attorney’s fees incurred by the estate in contesting the determined deficiency before this court are deductible and we see no reason why they should not be deductible accordingly we conclude that those attorney’s fees are deductible by the estate respondent contends that the estate is not entitled to the dollar_figure deduction claimed on its return for attorney’s and accountant’s fees because it has not substantiated those fees on the estate’s return mr olivo estimated and deducted dollar_figure for attorney’s fees and dollar_figure for accountant’s fees however according to mr olivo’s testimony the actual payments the estate made for expenses totaling dollar_figure were all for legal fees or reimbursements it does not appear from the record that any accounting fees were incurred accordingly we will treat all those fees together as legal fees new jersey law provides that where the administrator of an estate is also an attorney and performs legal work in addition to his services as administrator he will be entitled to a reasonable legal fee in addition to the administrator’s commission n j stat sec_3b west supp 5the amount of those attorney’s fees shall be included in the rule_155_computations that we order below the burden is on the attorney to substantiate the legal fees claimed and new jersey courts will consider a number of factors in determining whether those amounts are reasonable including the size and complexity of the estate the time required to complete necessary legal work the degree of legal skill required to complete that work whether the estate was involved in any litigation and the outcome of that litigation and any other factors the court considers important in re estate of simon a 2d n j super ct app div in re estate of bloomer a 2d n j super ct app div in re turnbull n j misc in determining the appropriate value for legal fees where the attorney was also the executor or administrator of the estate the court must distinguish between those duties that actually required legal expertise and those that were performed as executor or administrator in re estate of simon supra pincite we apply the standards set forth in new jersey law in deciding the deductibility of the attorney’s fees by the estate in the instant case the record shows that mr olivo did perform some legal services for the estate in addition to his services as administrator for instance he filed the estate’s tax_return handled the irs examination on behalf of the estate and filed the estate’s original petition with this court however the record does not establish the value of his legal services mr olivo testified that the dollar_figure in attorney’s fees claimed by the estate and paid to him included dollar_figure for an appraisal of decedent’s home dollar_figure for the surrogate’s fee to initiate the administration of the estate dollar_figure in filing fees for releasing the funding bonds and dollar_figure for filing the petition in this court mr olivo testified that the remaining dollar_figure consisted of payments for legal services he rendered to the estate however mr olivo kept no records of the time he spent performing legal services for the estate instead he merely estimated the number of hours and used a billing rate of dollar_figure per hour on account of the lack of corroborating evidence in the record concerning the attorney’s fees issue we decline to accept mr olivo’s estimates of the amount of time he spent performing legal services for the estate where a taxpayer has established that a deductible expense has been paid but not substantiated the amount we may estimate the amount bearing heavily against the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir however if the evidence provides us no basis on which to make an estimate we will not allow any deduction 85_tc_731 the record provides a paucity of evidence from which we could make any estimate as to the amount of specifically legal work performed by mr olivo accordingly we are unable to estimate the amount of attorney’s fees that the estate may be entitled to deduct in payment for mr olivo’s services however we conclude that the estate is entitled to deduct dollar_figure for the administrative fees for appraisals and various filings additionally as stated above it is entitled to deduct the amount of attorney’s fees it incurs in contesting the deficiency in the instant case in reaching the foregoing holdings we have considered all of the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
